PER CURIAM.
Motion for an appeal from the Union Circuit Court by Earl Suver and Arthur Chaney from a judgment convicting them of violating KRS 437.110 and fixing their punishment at a fine of $1,000 and confinement for one year in jail.
A consideration of the record discloses no error prejudicial to movants’ substantial rights and the judgment is affirmed.
On Motion to Set Aside.
The movants have filed a brief designated “petition for rehearing,” and have requested an oral argument. Since the rules of this Court make no provision for a petition for rehearing in misdemeanor cases, we have treated the brief as a motion to set aside our previous order affirming the case.
The whole Court having considered the questions raised 'by movants, It Is Ordered that both the motion for oral argument and the motion to set aside the previous order affirming the case be and they are overruled.